 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-16-01759-001-TUC-RM (LCK)
10                        Plaintiff,                   ORDER
11   v.

12   Daniel Gregory Acedo,
13                        Defendant.
14 1~~~~~~~~~~~~~~~-----'
15           The defendant. appeared in court with counsel. The defendant1s probable cause
16    hearing was waived and the detention hearing was submitted on the record including a
17    proffer by defense counsel.      The Court finds probable cause to believe the defendant
18    violated the terms of his supervised release as alleged in the petition. The Court further
19    finds, pursuant to Rule 32.l(a)(6), that defendant has failed to show by clear and
20    convincing evidence that he is not a ttight risk or a danger.
21           IT IS HEREBY ORDERED that the defendant shall be bound over for further
22    proceedings on the petition to revoke his supervised release.
23           IT IS FURTHER ORDERErr that the defendant is detained as a flight risk and a
24    danger, pending further revocation proceedings.

25           Dated this 3rd day of October, 2018.

26
27                                                             n~~
                                                               ~DeboraM:Fine
                                                                  United States Magistrate Judge
28
